 In the Matter of SYLVANIA' ELECTRIC PRODUCTS INC., EMPLOYERandINTERNATIONAL UNION OF ELECTRICAL, RADIO & MACHINE WORKERS,CONGRESS OF INDUSTRIAL ORGANIZATIONS, PETITIONERCase No. 9-RC-778SUPPLEMENTAL DECISION AND DIRECTIONSeptember 15, 1950Pursuant to a Decision and Direction of Election 1 dated May 9,1950, an election was conducted in this proceeding on June 8, 1950,under the direction and supervision of the Regional Director forthe Ninth Region among the employees of the Employer in the unitheretofore found appropriate.At the close of the election a tally ofballotswas furnished each of the parties in accordance with theBoard's Rules and Regulations.The tally showed that 414 validballots were cast, of which 184 were for the Petitioner, 122 were forthe Intervenor, 4 were against both the Petitioner and the Intervenor,and 104 were challenged.No objections to the conduct of the electionwere filed within the time provided therefor.As the challenged ballots were sufficient in number to affect theresults of the election, the Regional Director, acting pursuant to theBoard's Rules and Regulations, investigated the challenges, and onJuly 20, 1950, issued his report on challenged ballots, in which herecommended that all the challenges be overruled and the ballotsopened and counted.Thereafter the Employer and the Petitionerfiled exceptions to the Regional Director's report.The Employer and the Petitioner contend that all the challengedvoters were ineligible to vote in the election because their status wasthat of permanently laidoff employees who had not been rehiredprior to May 7, 1950, the payroll eligibility date fixed by the Board'sDecision and Direction of Election. The Intervenor contends that 102of the challenged voters were eligible to vote in the election becausethey had been rehired by the Employer prior to June 8, 1950, the dateof the election, although none of them had been recalled before May 7,1950.'Unpublished.91 NLRB No. 55.296 SYLVANIA ELECTRIC PRODUCTS, INC.297Asa result of his investigation, the Regional Director made the fol-lowing undisputed findings in his report with respect to the challengedvoters: (a) The largest group of challenged voters, consisting of 85persons, was laid off in October 1949 because of cutbacks in produc-tion, but all these persons were rehired by May 26, 1950; (b) 7 otherchallenged voters in a second group were laid off at various timesbetween February 8, 1949, and March 10, 1950, for the same reason, andthey too were all rehired on or before May 26, 1950; (c) 10 challengedvoters in a third group were on excused leaves of absence because ofillness which commenced at various dates between December 2, 1948,and October 10, 1949, and all persons in this group returned to theiremployment by May 26, 1950; and (d) the 2 remaining challengedvoters were also on excused leaves of absence because of illness whichcommenced on December 22, 1949, and March 1, 1950, respectively, andhad not returned to their employment on June 8, 1950, the date of theelection.We have held that laidoff employees who are rehired prior to thedate of an election shall be considered as only. temporarily laid off,and therefore eligible to vote in the election.2Accordingly, we findthat the 92 challenged voters in the first 2 groups were temporarilylaidoff employees on the eligibility date fixed by the Direction ofElection, and therefore eligible to vote in the election.3We find further that the 12 challenged voters in the last 2 groupswho were on excused leaves of absence because of illness on the eligi-bility date were "ill" at that time within the meaning of the Directionof Election, and were therefore eligible to vote.4In view of the foregoing findings, we shall, as recommended by theRegional Director, overrule the challenges to all 104 ballots and directthat these ballots be opened and counted.DIRECTIONIT IS HEREBY DIRECTED that the Regional Director for the NinthRegion shall, pursuant to the Rules and Regulations of the Board,within ten (10) days from the date of this Direction, open and countthe ballots cast by the employees listed in Appendix A, attached hereto,and thereafter prepare and serve upon the parties to this proceeding a2 SeeThe Whitcomb Locomotive Company,60 NLRB 1160;St. Joseph Lead Company andLead Belt Water Company,66 NLRB 560;Holeproof HosieryCo., 67 NLRB 1397.,Our holding in the cases cited in footnote 2 was made despite the fact that the circum-stances prior to the election indicated that the layoffs involved were permanent.We find itunnecessary, therefore, to resolve the disputedissues offact in the instant case withrespect to such priorcircumstances."GastoniaCombed Yarn'Corporation,etal.,73 NLRB 169;Standard-Coosa-ThatcherCompany, 74NLRB 1401. 298DECISIONS OF NATIONAL-LABOR RELATIONS BOARDsupplemental tally of ballots, including therein the count of saidchallenged ballots.CHAIRMAN HERZOG andMEMBERSTYLES took no part in the con-sideration of the above Supplemental Decision and Direction.APPENDIX AAdams, GeraldineAdkins, NormaAdkins, PeggyAltizer,MaryBaker, MamieBall,MaryBaumgardner, AlmaBeard, RamonaBeatty, KathrynBentley, BettyBentley, EvelynBerry, MaryBerry, RowenaBias, NellBledso, LouiseBooth, BettyBowen, BettyBrown;EvelynBunn, GlennaBunn, HelenBurns, ThelmaBustetter, AlleyChaffin, VirginiaClark, ChristineCunningham, MaryDailey, EvaDaniel, HelenDavis, Mary EllenDeering, NellDunhen, MariclineEads, LoisFerguson, CharlineFreeman, LoisHall, GladysHamptan, WilmaHensley, ArleneHooser, MaryHoward, PansyHudgins, AnnaHughes, LorettaHunter, AliceJohnson, BonnieJones, EthelKeeser, DorothyKing, IleneKitchen, ElsieKnight, MargaretKnight, RuthLaggins, EffieLawhorn, TressieLitz, BeulaMcComes, Lula BellMcCoy, AliceMcCoy, Rosa LeeMcGlone, RuthMalone, LenaMetz, ReadithMaynard, ErwinMiller, VirginiaMontgomery, DarleneMorris, MaryMorrisson, EvelynNapin, EllaNelson,MargieNunley, FrancesPalrick, IrmaPack, ThomasPeyton, JohnPowell, Mary_Prellarman, LoisPreston, JeanPrice, Pansy SYLVANIAELECTRIC PRODUCTS,I1\-IC.APPENDIX A-ContinuedPyles, GladysRice, MarthaRoberts, MildredRobinson, DorothyRolfe, FrancesRose, KatherynRose, MaxineRose, RosalieRush, DorothyScarberry, LorettaSharpe, Opal VirginiaShaw, AgnesSmart, AmySweat, DorothyThacker, NoraThompson, MargaretTiller, EdnaTruex, HarrietTucker, CoraVance, DorisVauis, ThelmaWalker, DorothyWatkins, LorettaWatson, BettyWeese, LenaWheeler, AudreyWheeler, LoisWhite, EthelWilgus, BettyWilson, PaulineWinkler, ArleneWorkman, Joan299